When this case was called, counsel for defendants moved to dismiss the writ of ,error because the bill of exceptions was not filed in the clerk’s office of the superior court until the expiration of sixteen days from the date-of the certificate of the judge. In support of this motion the following facts were, relied on:
B. B. Bower, solicitor general, for plaintiff in error.
Wooten & Simmons, by R. E. Lyon, for defendant.
The bill of exceptions was certified by the presiding judge on March 22d, 1875. Service was acknowledged thereon by opposite counsel, on the 31st of the same month. It was filed in the clerk’s office on April 7th, 1875, and certified and forwarded by him on the same day. It reached the clerk’s office of this court on the 12th of April. The return day to the next term was the 15th of June. The court, nevertheless, dismissed the case, enunciating the principle embraced in the above head-note.